ROBERT P. SMITH, Jr., Chief Judge.
This summary judgment for defendant is AFFIRMED. Plaintiff’s step or misstep, upon exiting defendant’s store through the door she previously entered, is not shown by any evidence or inference to have been caused by some structural defect or irregularity of which defendant was reasonably required to give some special notice. Plaintiff conceivably was slightly and momentarily distracted as she left the store, but defendant had no duty, under the circumstances shown here, to anticipate and prevent that. Contrast Spence v. Pen Air Federal Credit Union, 421 So.2d 20 (Fla. 1st DCA 1982).
AFFIRMED.
McCORD and MILLS, JJ., concur.